UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2051



CHERYL A. DAVIDSON,

                                              Plaintiff - Appellant,


          versus


JAMES TAYLOR; JOHN O'DONALD; DARRELL BETSILL,

                                             Defendants - Appellees,


          and


CITY   OF   GAFFNEY;    SOUTH   CAROLINA     LAW
ENFORCEMENT DIVISION,

                                                         Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CA-04-928-7-HMH)


Submitted: December 15, 2005               Decided: December 20, 2005


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Cheryl A. Davidson, Appellant Pro Se. Vance J. Bettis, GIGNILLIAT,
SAVITZ & BETTIS, Columbia, South Carolina; Michael Stephen Pauley,
VINTON D. LIDE & ASSOCIATES, Lexington, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             Cheryl A. Davidson seeks to appeal the district court’s

order granting summary judgment to Defendants in her 42 U.S.C.

§    1983   (2000)    action.     We   dismiss   the    appeal    for    lack   of

jurisdiction because the notice of appeal was not timely filed.

               Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).           This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

             The district court’s judgment was entered on the docket

on    August    10,   2005.      The   notice    of    appeal    was    filed   on

September 16, 2005.           Because Davidson failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we grant the Defendants’ motions to dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                       - 3 -